Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 24, 2015

                                           No. 04-14-00907-CV

                      IN RE SEGREST SALTWATER RESOURCES, LLC

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice


       On February 23, 2015, relator Segrest Saltwater Resources, LLC, filed a motion to abate
this mandamus proceeding for sixty days to allow the parties to participate in mediation. The
motion represents that the real parties in interest are unopposed to the requested relief.

        Relator’s motion is GRANTED. This mandamus proceeding is temporarily abated until
further order of this court. Relator is ORDERED to provide this court with a status report no
later than April 24, 2015.

           It is so ORDERED on February 24, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
  This proceeding arises out of Cause No. 14-06-0426-CVA, styled Segrest Saltwater Resources, LLC v. Pyote
Water Systems, LLC; Pyote Water Systems II, LLC; Pyote Water Systems III, LLC; Pyote Water Solutions, LLC;
Pyote Well Service, LLC; H.H. "Trip" Wommack III; George J. Wommack; Petro Waste Environmental, LLC; Petro
Waste Environmental LP; and Josh Haislip, pending in the 218th Judicial District Court, Atascosa County, Texas,
the Honorable Stella Saxon presiding.